DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 1, please amend “he method of claim 6” to recite “The method of claim 6”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-4, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WARRIER, US 2014/0225711 in view of SCHNEIDER, US 2015/0371005
Re claims 1-2, 11, and 12:

Generating, using a processor, electronic configuration settings for the device [0016] [0023]];
Generating, using a code generator, one or more machine readable code associated with the electronic configuration settings [0026];
Applying images of the one or more machine readable codes to a display [0026] [0027];
Reading, by a machine readable code reader connected to the device, the images of the one or more codes from the display [0007] [0019]; and
Configuring the device based on the electronic configuration settings [0028].
A does not teach the electronic configuration settings include a check value.
SCHNEIDER teaches a method of generating a machine readable code associated with electronic configuration settings including a check value [0007]-[0009]; wherein reading the machine readable code configures the device based on the electronic configuration settings and verifies the devices was properly configured by comparing the safety check value to a safety check code [0007]-[0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of SCHNEIDER in the method of WARRIER such that the electronic configuration settings further include a check value for the purpose of detecting and reducing configuration mistakes and incompatibilities (SCHNEIDER [0009]).
Re claims 3 and 13:

Re claims 4 and 14:
WARRIER, in view of SCHNEIDER, teaches the method and system of claims 1 and 11, wherein the one or more machine readable codes comprises the electronic configuration settings and safety check value and said step of configuring the device comprises inputting the electronic configuration settings into the device [0028].
Re claims 10 and 20:
WARRIER, in view of SCHNEIDER, teaches the method and system of claims 6 and 16, wherein the one or more machine readable codes are quick response codes [0023] but does not teach the device comprises a grade crossing predictor for a railroad crossing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method and system of WARRIER, in view of SCHNEIDER, to any number of programmable electronic devices, including a grade cross predictor, for the purpose of fast and easy configuration of device parameters while further reducing configuration mistakes.

Claims 5-9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WARRIER, US 2014/0225711 in view of SCHNEIDER, US 2015/0371005, as applied in claims 1 and 11, and further in view of NEILSON

Re claims 5 and 15:
WARRIER, in view of SCHNEIDER, teaches the method and system of claims 1 and 11, but does not teach a plurality of machine readable codes.
NEILSON teaches a method wherein there is a plurality of machine readable codes and said reading step further comprises: determining a number of the plurality of machine readable codes [0041] [0054]; and reading each machine readable code of the plurality of machine readable codes [0041] [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of NEILSON in the method and system of WARRIER, in view of SCHNEIDER, for the purpose of obtaining configuration settings from multiple QR codes, particularly useful if specific settings are encoded in different codes.
Re claims 6-9 and 16-19:
WARRIER, in view of SCHNEIDER, teaches the method and system of claims 1 and 11, wherein said step of generating electronic configuration settings for the device comprises generating electronic configuration settings [0016]; storing the electronic configuration settings in a database [0016] 
WARRIER does not teach generating a reference identifier for the stored electronic configuration settings; wherein said step of generating the one or more machine readable codes associated with the electronic configuration settings comprises generating a machine readable code including the reference identifier and the safety check value; wherein said step of reading the images of the one or more codes from the modified site planes comprises obtaining the reference identifier and safety check value 
NEILSON teaches generating a reference identifier (i.e., serial number/device information) for the stored electronic configuration settings [0053]; wherein said step of generating the one or more machine readable codes associated with the electronic configuration settings comprises generating a machine readable code including the reference identifier and the safety check value [0053] [0080]-[0087]; wherein said step of reading the images of the one or more codes from the modified site planes comprises obtaining the reference identifier and safety check value from the one or more machine readable codes [0053] [0080]-[0087]; and accessing the database using the reference identifier to obtain the electronic configuration settings for the device [0053] [0080]-[0087]; wherein the database is stored on a configuration server accessibly by the processor and machine readable code reader over a network connection [0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of NEILSON in the method and system of WARRIER, in view of SCHNEIDER, for the purpose of providing an additional avenue of obtaining configuration settings for the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached 
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA A GUDORF/           Primary Examiner, Art Unit 2876